DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19-21, 33-35, and 37 amended by Applicant in the reply filed 8/18/2022.  Claims 19-23 and 28-44 are pending.
Claims 19-23, 28, 30-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoldas et al (US 4,814,017).
Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoldas as applied to Claim 19 and in further view of Yamaki et al (JP-H10147021 citations from the machine translation provided with this Office Action).
Claims 19-20, 23, 29, 35-36, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 4,547,557).
Claims 28 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel as applied to Claims 19 or 35 and in further view of Cull et al (US 4,176,089).

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 

	Applicant argues that Yoldas does not disclose or suggest using a molar ratio of water:silicon from about 0.2:1 to about 0.8:1 because it discloses the use of less than 3 mols of water per mol of silane and preferably one.  This argument is unpersuasive since disclosure of a preferred embodiment does not teach away from the broader disclosure of a prior art reference.  In this case, as admitted Yoldas discloses a method where the molar ratio of water to silicon is less than 3:1 and 1:1 is only a preferred embodiment.
	Applicant also argues that it is essential for Yoldas to have a ratio greater than 1:1 in order to make a polymer and that Yoldas stresses the requirement that the copolymerization reaction be taken to completion to ensure that a polymer network is formed at Col 3, Ln 41-45.  This argument is unpersuasive since the cited portion merely states that the “copolymerization reaction must proceed to completion, i.e. essentially all the titanium or zirconium alkoxide must be reacted into the polymer network.”   One of ordinary skill in the art would recognize that since the molar ratio of Ti to Si is in the range of 0.25 to 0.58, it is not necessary for the molar ratio of water to Si to be 1:1 to provide enough hydroxyl groups to complete the reaction of titanium alkoxide with the partially hydrolyzed silicon compound.
	Applicant argues that the 103 rejections over McDaniel alone or in view of Cull are overcome in view of the amendments reciting that the molar ratio of water:silicon is from 0.2 to about 0.8:1 in step (1) and the molar ratio of titanium:silicon is from 0.2 to about 0.9:1.  The argument is unpersuasive because, as presented below, McDaniel discloses a method where the molar ratios still overlap with the amended molar ratios.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-23, 28, 30-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoldas et al (US 4,814,017).
	Yoldas discloses a method for making a sol-gel coating composition comprising: 
(1) partially hydrolyzing an organoalkoxysilane with water less than equivalent quantity of water with a small amount of alcohol cosolvent and a small amount of a catalyst such as nitric acid to accelerate hydrolysis;
(2) addition of a metal alkoxides which is preferably titanium or zirconium; and
(3) addition of a large quantity of water to completely hydrolyze the composition (see Col 2, Ln 12 to Col 3, Ln 52).
Yoldas further discloses a method where the weight ratio of the titanium compound (tetraethyl titanate) to the silicon compound (gamma-glycidoxypropyl trimethoxysilane) is from 0.25 to 0.6 (see Claim 10).  Based on the molecular weight of the titanium compound and the silicon compound, Yoldas therefore discloses methods where the molar ratio is therefore about 0.24:1 to 0.58:1.
Regarding the molar ratio of water to silicon, Yoldas discloses a method where partial hydrolysis requires less than 3 mols of water per mol of monomeric organoalkoxysilane (See Col 2, LN 36-38).
Yoldas therefore does not specifically disclose a method where the molar ratio of water to silicon is in a range of 0.2 to 0.8:1.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Yoldas where the molar ratio of water to the silicon compound is in any workable or optimum range overlapping with less than 3:1 including the claimed range and expect to produce the aqueous organoalkoxysilane/metal oxide sol-gel composition coating as disclosed by Yoldas. 
Regarding Claim 20, Yoldas differs where the acid is added before the water.  It has been held that changes in the order of adding ingredients are obvious absent new or unexpected results.  See MPEP 2144.04.IV.C.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the process as disclosed by Yoldas where the acid is added before the water as a mere change in the order of adding ingredients absent new and unexpected results.
Further regarding the molar ratio of water to silicon, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Yoldas where the molar ratio of water to the silicon compound is in any workable or optimum range overlapping with less than 3:1 including the claimed range and expect to produce the aqueous organoalkoxysilane/metal oxide sol-gel composition coating as disclosed by Yoldas. 
Regarding Claim 21, Yoldas further discloses a method where the weight ratio of the titanium compound (tetraethyl titanate i.e. titanium ethoxide) to the silicon compound (gamma-glycidoxypropyl trimethoxysilane) is from 0.25 to 0.6 (see Claim 10).  Based on the molecular weight of the titanium compound and the silicon compound, Yoldas therefore discloses methods where the molar ratio is therefore about 0.24:1 to 0.58:1.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Yoldas where the molar ratio is in any workable or optimum range overlapping with 0.24 to 0.58 including the claimed range and expect to produce the organoalkoxysilane/titania composition disclosed by Yoldas.
	Regarding Claim 22, Yoldas discloses a titanium-silicon process produced by the process of Claim 21 (see Col 4, Example I). 
	Regarding Claim 23, Yoldas discloses the method comprising a step (3) comprising addition of a large quantity of water to completely hydrolyze the composition.
	Regarding Claim 28, Yoldas discloses a method where the acid comprises nitric acid (see Col 4, Example 1).
	Regarding Claim 30, Yoldas discloses a method without precipitation after adding the titanium compound (see Col 4, Example I).
	Regarding Claim 31, Yoldas discloses a method where propanol is present in an amount of 40 grams and the nitric acid is in an amount of 10 drops (see Col 4, Example I).  Since the volume of a drop is about 0.05 ml and the density of nitric acid is 1.504 g/ml (where the nitric acid is assumed to be 68% nitric acid solution) then the weight of the nitric acid solution is 0.75 g.  Therefore, the weight ratio of nitric acid to propanol is 1:53. 
Regarding Claim 32, the skilled artisan would have been motivated to reasonably expect the titanium-silicon complex produced by the method disclosed by Yoldas to exhibit the molecular size in values comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.  Specifically, the artisan would reasonably expect the properties to follow because the prior art discloses a compound produced by a process reading identically upon that instantly claimed, with respect to silanes and titanium alkoxide reactants and process steps of partial hydrolysis and contacting partially hydrolyzed silane with the titanium alkoxide.
Regarding Claim 33, Yoldas discloses a method where partial hydrolysis is less than three moles of water where there are three hydrolysable sites (i.e. where the molar ratio is less than 3:1 (see Col 2, Ln 34-36).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Yoldas where the molar ratio is in any workable or optimum range overlapping with less than 3:1 including the claimed range and expect to produce the organoalkoxysilane/titania composition disclosed by Yoldas.
Regarding Claim 34, Yoldas further discloses a method where the weight ratio of the titanium compound (tetraethyl titanate) to the silicon compound (gamma-glycidoxypropyl trimethoxysilane) is from 0.25 to 0.6 (see Claim 10).  Based on the molecular weight of the titanium compound and the silicon compound, Yoldas therefore discloses methods where the molar ratio is therefore about 0.24:1 to 0.58:1.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Yoldas where the molar ratio is in any workable or optimum range overlapping with 0.24 to 0.58 including the claimed range and expect to produce the organoalkoxysilane/titania composition disclosed by Yoldas.
	Regarding Claim 35, Yoldas discloses a method for making a sol-gel coating composition comprising: 
(1) partially hydrolyzing an organoalkoxysilane with water less than equivalent quantity of water with a small amount of alcohol cosolvent and a small amount of a catalyst such as nitric acid to accelerate hydrolysis;
(2) addition of a metal alkoxides which is preferably titanium or zirconium; and
(3) addition of a large quantity of water to completely hydrolyze the composition (see Col 2, Ln 12 to Col 3, Ln 52).
Yoldas further discloses a method where the weight ratio of the titanium compound (tetraethyl titanate) to the silicon compound (gamma-glycidoxypropyl trimethoxysilane) is from 0.25 to 0.6 (see Claim 10).  Based on the molecular weight of the titanium compound and the silicon compound, Yoldas therefore discloses methods where the molar ratio is therefore about 0.24:1 to 0.58:1.
Regarding the molar ratio of water to silicon, Yoldas discloses a method where partial hydrolysis requires less than 3 mols of water per mol of monomeric organoalkoxysilane (See Col 2, LN 36-38).
Yoldas therefore does not specifically disclose a method where the molar ratio of water to silicon is in a range of 0.2 to 0.8:1.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Yoldas where the molar ratio of water to the silicon compound is in any workable or optimum range overlapping with less than 3:1 including the claimed range and expect to produce the aqueous organoalkoxysilane/metal oxide sol-gel composition coating as disclosed by Yoldas. 
Regarding Claim 36, Yoldas discloses an example where an organoalkoxysilane/titania composition comprising:  first to 100g of 3-glycidoxypropyl trimethoxysilane (i.e. a silane) are added 40 grams of 2-propanol, 8 grams of deionized water, and 10 drops of nitric acid (see Col 4, Example 1).  
Regarding Claim 37, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Yoldas where the molar ratio of water to the silicon compound is in any workable or optimum range overlapping with less than 3:1 including the claimed range and expect to produce the aqueous organoalkoxysilane/metal oxide sol-gel composition coating as disclosed by Yoldas. 
Yoldas further discloses a method where the weight ratio of the titanium compound (tetraethyl titanate) to the silicon compound (gamma-glycidoxypropyl trimethoxysilane) is from 0.25 to 0.6 (see Claim 10).  Based on the molecular weight of the titanium compound and the silicon compound, Yoldas therefore discloses methods where the molar ratio is therefore about 0.24:1 to 0.58:1.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Yoldas where the molar ratio is in any workable or optimum range overlapping with 0.24 to 0.58 including the claimed range and expect to produce the organoalkoxysilane/titania composition disclosed by Yoldas.
	Regarding Claim 38, Yoldas discloses the method comprising a step (3) comprising addition of a large quantity of water to completely hydrolyze the composition.
	Regarding Claim 39, Yoldas discloses an example comprising 100g of 3-glycidoxypropyl trimethoxysilane and the additional water is added in an amount of 170 g (See Col 4, Example 1).  Yoldas therefore discloses a method where the molar ratio of added water to silicon is 22:1.
	Regarding Claim 40, Yoldas discloses a titanium-silicon complex produced by the process of Claim 21 (see Col 4, Example I). 
	Regarding Claim 41, the skilled artisan would have been motivated to reasonably expect the titanium-silicon complex produced by the method disclosed by Yoldas to exhibit the molecular size in values comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.  Specifically, the artisan would reasonably expect the properties to follow because the prior art discloses a compound produced by a process reading identically upon that instantly claimed, with respect to silanes and titanium alkoxide reactants and process steps of partial hydrolysis and contacting partially hydrolyzed silane with the titanium alkoxide.
	Regarding Claim 42, Yoldas discloses a method where the silicon compound is an organoalkoxysilane (i.e. a silane) and where the titanium compound is tetraethyl titanate (i.e. titanium ethoxide which is a titanium alkoxide) (see Col 3, LN 14-16 and Col 4, Example I).
	
	Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoldas as applied to Claim 19 and in further view of Yamaki et al (JP-H10147021 citations from the machine translation provided with this Office Action).
As applied to Claim 19, Yoldas discloses a method for preparing a titanium-silicon complex comprising: (1) contacting a silicon compound with water and a base in an organic solvent to form a first solution containing a partially-hydrolyzed silicon material where the molar ratio of water to silicon compound is in a range of 0.2:1 to 0.8:1; and (2) contacting a titanium compound with the first solution containing the partially-hydrolyzed silicon material to form a second solution containing the titanium-silicon complex where the molar ratio of titanium to silicon is within a range from 0.2 to 0.9:1.
Yoldas discloses a method where if necessary a catalyst such as nitric acid is added to accelerate hydrolysis (see Col 2, Ln 48-49).  Yoldas does not specifically disclose a method where the catalyst comprises a base and the base comprises ammonia, ammonium hydroxide, sodium hydroxide, magnesium hydroxide, an alkyl-substituted ammonium hydroxide, an organic amine, or any combination thereof.
Yamaki discloses a method for forming a silicone coating material comprising partially hydrolyzing a hydrolysable organoalkoxysilane.  Yamaki discloses that catalysts for partial hydrolysis of organoalkoxysilane include acid catalysts such as hydrochloric acid, nitric acid, and acidic colloidal silica and basic catalysts including aqueous ammonia solution and basic colloidal silica (see [0023], Page 10).  Yamaki is relevant to Yoldas since it also discloses a coating composition formed from the partial hydrolysis of organoalkoxysilanes and that nitric acid and basic catalysts such as ammonia both catalyze the partial hydrolysis of organoalkoxysilanes.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Yoldas where the catalyst for accelerating the hydrolysis of the organoalkoxysilane comprises ammonia instead of nitric acid as disclosed by Yamaki since Yamaki discloses that they are art recognized equivalents for catalyzing the partial hydrolysis of organoalkoxysilanes used in coating compositions.

Regarding Claim 44, McDaniel is silent with respect to the temperature of the reaction of first or second steps.
Cull further discloses that the hydrolysis reaction is conducted at a temperature preferably ranging from 45 to about 60°C (see Col 3, Ln 17-19).  McDaniel relates to a process where silicon and titanium alkoxides are hydrolyzed to form silica/titania.  One of ordinary skill in the art would reasonably expect that since McDaniel relates to hydrolysis reactions of silicon and titanium alkoxides that Cull’s temperature of 45 to 60°C would perform the hydrolysis reactions necessary to prepare the silica/titania produced by hydrolysis in McDaniel’s process.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing silica-titania as disclosed by McDaniel where the first partial-hydrolysis and/or second complete hydrolysis steps are conducted at 45 to 60°C as disclosed by Cull since Cull suggests that hydrolysis of silicon and titanium alkoxides proceeds at these temperatures.

Claims 19-20, 23, 29, 35-36, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 4,547,557).
	Regarding Claim 19, McDaniel discloses a method comprising:
(1) an alkyl polysilicate and/or a tetraalkyl silicate is partially hydrolyzed in an alkaline organic solvent using insufficient water to complete hydrolysis (i.e. contacting a silicon compound with water and a base in a solvent to form a first solution containing a partially-hydrolyzed silicon material); and
(2) a tetraalkyl titanate and an excess of water are added to complete the hydrolysis (i.e. contacting a titanium compound with the first solution containing the partially-hydrolyzed silicon material to form a second solution containing the titanium-silicon complex) (see Col 1, Ln 37-44).
	Regarding a molar ratio of water to silicon is in a range of 0.2:1 to about 0.8:1, McDaniel discloses a method where the amount of water added for the first step is 10% to 90% of the stoichiometric amount required for complete hydrolysis (see Col 2, Ln 47-48).  Since, McDaniel discloses a method comprising tetraorganooxysilicates which have 4 hydrolyzable groups, McDaniel therefore discloses molar ratio of water to silicon in the range of 0.4:1 to 3.6:1.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by McDaniel where the molar ratio of water to silicon added in the first step is in any workable or optimum range overlapping with the 0.4:1 to 3.6:1 including the claimed range and expect to produce the silica-titania cogel from two step hydrolysis.
Regarding the molar ratio titanium to silicon in the second step, 	McDaniel further discloses the method where the titanium compound is added in an amount sufficient to give a ½ - 20 percent Ti in the final catalyst (see Col 2, LN 44-46).  McDaniel further discloses the final catalyst comprising 0.1 to 10 wt% chromium (see Col 3, Ln 57-58).  McDaniel therefore discloses a method where the weight ratio of silicon:titanium:chromium in terms of SiO2:TiO2:CrO2 is from 99:0.5:0.1 to 70:20:10.  Based on the molecular weight of silica and titania, the molar ratio of silicon to titanium is therefore from 0.0056:1 to 0.29:1  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a silicon-titanium complex as disclosed by McDaniel where the silicon:titanium molar ratio is in any range overlapping with 0.0056 to 0.29:1 including the claimed range since McDaniel discloses that the range is suitable for producing an olefin polymerization catalyst. 
	Regarding Claim 20, McDaniel discloses a method where in step 1, the silicon compound are silicon alkoxides (see Col 1, Ln 68 to Col 2, Ln 5); the solvent are alcohols (see Col 2, Ln 18-20). 
Further regarding the molar ratio of water to silicon, McDaniel discloses a method where the water employed ranges from 10 to 90 percent of the stoichiometric amount required for complete hydrolysis (see Col 2, LN 47-50).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by McDaniel where the molar ratio of water to silicon added in the first step is in any workable or optimum range overlapping with the 0.4:1 to 3.6:1 including the claimed range and expect to produce the silica-titania cogel from two step hydrolysis.
Further regarding contacting the silicon compound first with the solvent followed by addition of the acid or base, and then water to form the solution McDaniel discloses a method where the silicon compound is admixed with propanol solvent, and ammonium solution (i.e. base and water then the titanium compound is added to react with the partial hydrolyzed silicon material (see Col 4, Example 1).  It has been held that changes in the order of adding ingredients are obvious absent new or unexpected results.  See MPEP 2144.04.IV.C.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the two-step process as disclosed by McDaniel where the base is added before the water as a mere change in the order of adding ingredients absent new and unexpected results.
Regarding Claim 29, McDaniel discloses a method where the base is ammonium hydroxide (see Col 2, Ln 53).
	Regarding Claim 35, McDaniel discloses a method comprising:
(1) an alkyl polysilicate and/or a tetraalkyl silicate is partially hydrolyzed in an alkaline organic solvent using insufficient water to complete hydrolysis (i.e. contacting a silicon compound with water and a base in a solvent to form a first solution containing a partially-hydrolyzed silicon material); and
(2) a tetralkyl titanate and an excess of water are added to complete the hydrolysis (i.e. contacting a titanium compound with the first solution containing the partially-hydrolyzed silicon material to form a second solution containing the titanium-silicon complex) (see Col 1, Ln 37-44).
	McDaniel further discloses a method where the solvent comprises an alcohol (see Col 2, Ln 18-20).  
Regarding a molar ratio of water to silicon is in a range of 0.2:1 to about 0.8:1, McDaniel discloses a method where the amount of water added for the first step is 10% to 90% of the stoichiometric amount required for complete hydrolysis (see Col 2, Ln 47-48).  Since, McDaniel discloses a method comprising tetraorganooxysilicates which have 4 hydrolyzable groups, McDaniel therefore discloses molar ratio of water to silicon in the range of 0.4:1 to 3.6:1.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by McDaniel where the molar ratio of water to silicon added in the first step is in any workable or optimum range overlapping with the 0.4:1 to 3.6:1 including the claimed range and expect to produce the silica-titania cogel from two step hydrolysis.
Regarding the molar ratio titanium to silicon in the second step, 	McDaniel further discloses the method where the titanium compound is added in an amount sufficient to give a ½ - 20 percent Ti in the final catalyst (see Col 2, LN 44-46).  McDaniel further discloses the final catalyst comprising 0.1 to 10 wt% chromium (see Col 3, Ln 57-58).  McDaniel therefore discloses a method where the weight ratio of silicon:titanium:chromium in terms of SiO2:TiO2:CrO2 is from 99:0.5:0.1 to 70:20:10.  Based on the molecular weight of silica and titania, the molar ratio of silicon to titanium is therefore from 0.0056:1 to 0.29:1  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a silicon-titanium complex as disclosed by McDaniel where the silicon:titanium molar ratio is in any range overlapping with 0.0056 to 0.29:1 including the claimed range since McDaniel discloses that the range is suitable for producing an olefin polymerization catalyst. 
	Regarding Claim 36, McDaniel discloses a method where the silicon compound is admixed with propanol solvent, and ammonium solution (i.e. base and water then the titanium compound is added to react with the partial hydrolyzed silicon material (see Col 4, Example 1).  It has been held that changes in the order of adding ingredients are obvious absent new or unexpected results.  See MPEP 2144.04.IV.C.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the two-step process as disclosed by McDaniel where the silicon compound, solvent, base, and water are added in any order absent evidence of new and unexpected results. 
	Regarding Claim 38, McDaniel discloses a method where additional water is added in the second hydrolysis step in an amount needed to complete the hydrolysis (see Col 2, Ln 55-60).
	Regarding Claim 39, McDaniel discloses a method where the molar ratio of the amount of additional water to silicon is 1 to 10 times the stoichiometric amount needed to complete the hydrolysis (i.e. where the molar ratio of water to silicon is 1:1 to 40:1) (See Col 2, Ln 49).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by McDaniel where the ratio of water to silicon is in any range overlapping with 1:1 to 40:1 as disclosed by McDaniel including the claimed range since McDaniel discloses that the range sufficient to complete hydrolysis and form the silica-titania product.
	Regarding Claim 40, McDaniel discloses a silica-titania cogel (i.e. titanium-silicon complex prepared by the process.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the silica-titania cogel where the molar ratio of titanium to silicon is any workable range overlapping with the range as disclosed by McDaniel since McDaniel discloses that the range is suitable for producing an olefin polymerization catalyst.
Regarding Claim 41, the skilled artisan would have been motivated to reasonably expect the titanium-silicon complex produced by the method disclosed by Yoldas to exhibit the molecular size in values comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.  Specifically, the artisan would reasonably expect the properties to follow because the prior art discloses a compound produced by a process reading identically upon that instantly claimed, with respect to silanes and titanium alkoxide reactants and process steps of partial hydrolysis and contacting partially hydrolyzed silane with the titanium alkoxide.
Regarding Claim 42, McDaniel discloses a method where in step 1, the silicon compound are silicon alkoxides (see Col 1, Ln 68 to Col 2, Ln 5) and where the titanium compound comprises a titanium tetralkoxide (i.e. a titanium alkoxide).

Claims 28 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel as applied to Claims 19 or 35 and in further view of Cull et al (US 4,176,089).
As applied to Claim 19, McDaniel discloses a method for preparing a titanium-silicon complex comprising: (1) contacting a silicon compound with water and a base in an organic solvent to form a first solution containing a partially-hydrolyzed silicon material where the molar ratio of water to silicon compound is in a range of 0.2:1 to 0.8:1; and (2) contacting a titanium compound with the first solution containing the partially-hydrolyzed silicon material to form a second solution containing the titanium-silicon complex where the molar ratio of titanium to silicon is within a range from 0.2 to 0.9:1.
As applied to Claim 35, McDaniel discloses a method for preparing a titanium-silicon complex comprising: (1) contacting a silicon compound with water and a base in an alcohol to form a first solution containing a partially-hydrolyzed silicon material; and (2) contacting a titanium compound with the first solution containing the partially-hydrolyzed silicon material to form a second solution containing the titanium-silicon complex.
Regarding Claim 28, McDaniel does not disclose a method where the catalyst is an acid comprising sulfuric acid, nitric acid, hydrochloric acid, hydrobromic acid, perchloric acid, sulfamic acid or any combination thereof.
	Cull discloses a method for preparing silica-titania catalyst supports comprising mixing silicon alkoxide, titanium alkoxide, and an organic diluent to a hydrolysis medium comprising water and a solvent (see Abstract).  Cull discloses a method where conventional hydrolysis catalysts are acids or bases (see Col 3, Ln 7-11).  Cull further discloses where the acid is nitric acid (see Col 3, Ln 9).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by McDaniel where the hydrolysis catalyst comprises a nitric acid or base, as disclosed by Cull since they are conventional hydrolysis catalysts for silicon and titanium alkoxides.
Regarding Claim 43, McDaniel further discloses a method where the silicon compound comprises tetraethoxysilane (i.e. tetraethyl orthosilicate) (see Col 2, Ln 2). McDaniel discloses a method where the solvent are alcohols (see Col 2, Ln 18-20).  McDaniel discloses a method where the titanium compound is tetraisopropyl titanate (i.e. titanium isopropoxide) (see Col 2, Ln 43).  
	McDaniel does not disclose a method where the catalyst is an acid.
Cull discloses a method for preparing silica-titania catalyst supports comprising mixing silicon alkoxide, titanium alkoxide, and an organic diluent to a hydrolysis medium comprising water and a solvent (see Abstract).  Cull discloses a method where conventional hydrolysis catalysts are acids or bases (see Col 3, Ln 7-11).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by McDaniel where the hydrolysis catalyst comprises an acid or base, as disclosed by Cull since they are conventional hydrolysis catalysts for silicon and titanium alkoxides.
Regarding Claim 44, McDaniel is silent with respect to the temperature of the reaction of first or second steps.
Cull further discloses that the hydrolysis reaction is conducted at a temperature preferably ranging from 45 to about 60°C (see Col 3, Ln 17-19).  McDaniel relates to a process where silicon and titanium alkoxides are hydrolyzed to form silica/titania.  One of ordinary skill in the art would reasonably expect that since McDaniel relates to hydrolysis reactions of silicon and titanium alkoxides that Cull’s temperature of 45 to 60°C would perform the hydrolysis reactions necessary to prepare the silica/titania produced by hydrolysis in McDaniel’s process.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing silica-titania as disclosed by McDaniel where the first partial-hydrolysis and/or second complete hydrolysis steps are conducted at 45 to 60°C as disclosed by Cull since Cull suggests that hydrolysis of silicon and titanium alkoxides proceeds at these temperatures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/22/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        9/29/2022